19-757-cr
United States v. Owens

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 2nd day of December, two thousand twenty.

Present:
            JOHN M. WALKER, JR.,
            ROBERT A. KATZMANN,
            JOSEPH F. BIANCO,
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

        Appellee,

                 v.                                             No. 19-757-cr

SEVEN L. OWENS,

      Defendant-Appellant.
_____________________________________

For Appellee:                                     Anthony E. Kaplan, Marc H. Silverman,
                                                  Assistant United States Attorneys, for John
                                                  H. Durham, United States Attorney for the
                                                  District of Connecticut, New Haven, CT.

For Defendant-Appellant:                          Paul F. Thomas, Duffy Law, LLC, New
                                                  Haven, CT.




                                             1
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Seven L. Owens appeals from a judgment entered March 22, 2019

by the United States District Court for the District of Connecticut (Hall, J.) sentencing Owens to

25 years’ imprisonment, the statutory maximum, following his guilty plea to one count of

carjacking in violation of 18 U.S.C. § 2119(2). We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       Owens’s sole contention on appeal is that it was substantively unreasonable for the

district court to impose the maximum legal sentence and that he should have been sentenced

within the Sentencing Guidelines range of 151 to 188 months. “A sentence is substantively

unreasonable if it cannot be located within the range of permissible decisions.” United States v.

Jenkins, 854 F.3d 181, 187 (2d Cir. 2017). “Our review for substantive unreasonableness is

particularly deferential,” and “[w]e will identify as substantively unreasonable only those

sentences that are so shockingly high, shockingly low, or otherwise unsupportable as a matter of

law that allowing them to stand would damage the administration of justice.” United States v.

Singh, 877 F.3d 107, 115 (2d Cir. 2017). 1

       We cannot conclude that imposition of the maximum sentence, although well above the

applicable Guidelines range, was an abuse of the district court’s considerable discretion. In

pleading guilty, Owens admitted to abducting a woman, threatening to shoot her, and repeatedly



       1
         Unless otherwise indicated, case quotations omit all internal quotation marks,
footnotes, alterations, and citations.


                                                 2
raping her in the presence of her infant child. The district court reasonably concluded that a long

sentence would be necessary “to reflect the seriousness of the offense.” 18 U.S.C.

§ 3553(a)(2)(A). The district court also considered Owens’s significant history of prior

convictions and disciplinary infractions. Finally, the court acknowledged certain mitigating

factors, including Owens’s difficult childhood and his substance abuse problems. Nonetheless,

the court concluded that a sentence within the Guidelines range would not adequately reflect the

gravity of Owens’s offense. These factors provide adequate justification for the district court’s

sentence.

       Owens argues that the district court gave insufficient weight to the fact that he is subject

to a concurrent 45-year state court sentence based on convictions of Connecticut offenses arising

out of the same conduct that underlies his federal conviction. Because he will be incarcerated

past the expiration of even the maximum federal sentence that could be imposed, Owens argues

that an above-Guidelines sentence was “greater than necessary” under 18 U.S.C. § 3553(a) to

achieve the goals of sentencing. Owens also argues that it would aid his rehabilitation to serve a

greater proportion of his total sentence in Connecticut state prison because he could more easily

receive visits from family members. We do not doubt that a district court ought to consider any

parallel sentences to which the defendant may be subject for the same conduct in crafting an

appropriate federal sentence. The district court here fulfilled that obligation, but permissibly

concluded that the existence of the state sentence was outweighed by the need for the federal

sentence to reflect the seriousness of Owens’s offense. “The weight to be afforded any

sentencing factor is a matter firmly committed to the discretion of the sentencing judge and is

beyond our review, as long as the sentence ultimately imposed is reasonable.” United States v.

Bleau, 930 F.3d 35, 42 (2d Cir. 2019) (per curiam). Moreover, the fact that Owens’s state




                                                  3
sentence is concurrent to any federal sentence means that the length of the sentence imposed here

will not increase his total term of incarceration. Considering the record as a whole, we cannot say

that the district court abused its discretion.

        Finally, Owens argues that the factors relied upon by the district court in imposing its

above-Guidelines sentence were already captured by the various enhancements that applied to

his Guidelines range. The district court acted within its discretion, however, by concluding that

these enhancements did not fully reflect the gravity of the offense conduct. We have observed

that “some Guidelines enhancements and reductions apply without modulation to a wide range of

conduct,” such that “a district court may find that . . . there is a wide variety of culpability

amongst defendants” even where the same enhancements apply. United States v. Cavera, 550
F.3d 180, 192 (2d Cir. 2008) (en banc).

        For the foregoing reasons, we conclude that Owens’s sentence is not so “shockingly

high,” Singh, 877 F.3d at 115, as to be substantively unreasonable. Accordingly, the judgment of

the district court is AFFIRMED.

                                                        FOR THE COURT:

                                                        Catherine O’Hagan Wolfe, Clerk




                                                   4